DETAILED ACTION
As per the instant Application having Application number 16/048078, this action is a correction to the notice of allowance dated 12/08/2020.
At this point, 1, 3-13, and 15-23 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Per the instant office action, claims 1, 3-13, and 15-23 are considered as allowable subject matter.  The previous notice of allowance contained a typographical error regarding the claims allowed; accordingly, claims 1, 3-13, and 15-23 are allowed for the reasons noted in Examiner’s notice of allowance dated 12/8/2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG S GOLDSCHMIDT/Examiner, Art Unit 2132